Citation Nr: 0215912	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-07 205	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left shoulder 
disorder.

(The claim of service connection for post-traumatic stress 
disorder (PTSD) will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the RO which denied the veteran's request 
to reopen the claim of service connection for a left shoulder 
disorder.

The Board is undertaking additional development on the claim 
of service connection for PTSD pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the issue.

The request to reopen the claim of service connection for a 
left shoulder disorder will be discussed below.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied the claim 
of service connection for a left shoulder disorder.  The 
veteran did not appeal the adverse determination and thus, it 
became final.

2.  The evidence received since the July 1990 RO decision 
includes evidence which is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with the evidence previously 
assembled, does not relate to an unestablished fact necessary 
to substantiate the claim and the additional evidence does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

The veteran has not submitted new and material evidence since 
the final RO decision in July 1990, and thus the claim of 
service connection for a left shoulder disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
eliminated the well-grounded requirement and modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In this regard, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen his claim for service 
connection for a left shoulder disorder was received in 
December 2001, which is subsequent to August 29, 2001, the 
implementing and amended regulations, as noted above, apply 
for the purpose of determining whether the veteran in this 
case has submitted new and material evidence sufficient to 
reopen his claim.  Consequently, the current appeal will be 
decided under the new version of 38 C.F.R. § 3.156(a) as is 
outlined in the decision below.

It is noteworthy that the VCAA and its implementing 
regulations also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, and such applies to the veteran's 
request to reopen his claim of service connection for a left 
shoulder disorder.  38 U.S.C.A. § 5103 (as amended); 66 Fed. 
Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 2002 
rating action, and were provided a Statement of the Case in 
May 2002.  These documents provided notification of the 
information and medical evidence necessary to reopen the 
claim.  Moreover, in January 2002, the RO informed the 
veteran of the type of evidence needed to reopen the claim of 
service connection and also what VA would do to assist him in 
his effort to complete his application to reopen the claim of 
service connection for a left shoulder disorder.  Lastly, VA 
has also made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Thus, under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In a July 1990 rating decision, the RO denied the veteran's 
claim of service connection for a left shoulder disorder.  
The veteran did not appeal the adverse determination.  As the 
veteran did not appeal this adverse determination, the July 
1990 decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  As is the case here, for claims received after 
August 29, 2001, "new and material" means existing evidence 
not previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

When the RO denied the veteran's claim of service connection 
for a left shoulder disorder in July 1990, it determined that 
no disability of the left shoulder was shown in service.  The 
evidence on file at the time of the July 1990 RO rating 
decision included the veteran's service medical records which 
were negative for any complaints or findings of a left 
shoulder disorder.  The veteran's April 1971 service 
discharge examination revealed that he had normal upper 
extremities.  The veteran's postservice medical record 
consisted of a VA examination report.  The veteran underwent 
VA examination in April 1990 and the report of such 
examination revealed a diagnostic impression of "by history, 
visible scar, healed remote stab wound left lower scapular 
area on the back, causing no limitation to shoulder range of 
motion, veteran describing frequent diffuse left posterior 
shoulder girdle pain after heavy working day, no other 
objective finding clinically except the scar".  The examiner 
also reported that there were no radiological abnormalities 
reported concerning the left shoulder.

The Board observes that the evidence submitted since the July 
1990 RO decision includes additional statements and an August 
2002 Board hearing transcript in which the veteran asserted 
that he injured his left shoulder in service.  Also submitted 
were lay statements from fellow serviceman which were to the 
effect that the veteran injured his left shoulder in service.  
This additional evidence is neither new nor material.  The 
evidence is not new because at the time of July 1990 rating 
decision the RO considered the veteran's assertion of 
sustaining an injury to his left shoulder in service.  The 
evidence is cumulative of evidence previously of record.  The 
evidence is also not material.  The basis for the RO's denial 
in July 1990 was, in essence, that the evidence did not show 
that the veteran had a [chronic] left shoulder disorder in 
service and that there was no evidence linking a current left 
shoulder disorder to service.  In this regard, the RO noted 
that the veteran's April 1971 service discharge examination 
was negative for a chronic left shoulder disorder.  
Additionally, postservice medical records fail to show any 
complaints or diagnosis of a left shoulder disorder until 
several years after the veteran's discharge from service.

Also submitted in connection with the request to reopen the 
claim of service connection, was a March 1999 X-ray study of 
the left shoulder.  This report reveals two small lucencies 
with smooth sclerotic borders indicating benign processes in 
head of humerus probably simple cyst, otherwise unremarkable 
left shoulder.  Although the report is new in that it shows 
that there is a probability that the veteran may have a 
simple cyst, the evidence is not material.  The evidence by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim nor does the evidence raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In light of the 
foregoing, it must be concluded that new and material 
evidence has not been submitted to reopen the claim of 
service connection for a left shoulder disorder.


ORDER

The application to reopen the claim for service connection 
for a left shoulder disorder is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

